Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/27/2021 has been considered.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests an image forming apparatus comprising a developing device with a developing shutter, a toner cartridge with a toner shutter and a rotatable agitator, wherein in a state where the toner cartridge is mounted to the drum cartridge, the developing shutter Is located in a developing open position, and the toner shutter is located in a toner open position, in a case where the agitator rotates, the second end of the blade reach a height of the first opening in a vertical direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References listed on form PTO-892 included herewith are cited as related art.

/HOANG X NGO/Primary Examiner, Art Unit 2852